Exhibit 10.1


Execution Copy












SEVENTH AMENDMENT


to


LOAN AGREEMENT


between


U.S. BANK NATIONAL ASSOCIATION


and


PINNACLE FINANCIAL PARTNERS, INC.




























Seventh Amendment dated as of April 22, 2020
Sixth Amendment dated as of July 1, 2019
Fifth Amendment dated as of April 25, 2019
Fourth Amendment dated as of April 26, 2018
Third Amendment dated as of March 27, 2018
Second Amendment dated as of April 26, 2017
First Amendment dated as of March 27, 2017
Original Agreement dated as of March 29, 2016



--------------------------------------------------------------------------------



Execution Copy
SEVENTH AMENDMENT
TO LOAN AGREEMENT


This SEVENTH AMENDMENT TO LOAN AGREEMENT (this “Seventh Amendment”) is dated as
of April 22, 2020, and is made by and between PINNACLE FINANCIAL PARTNERS, INC.,
a Tennessee corporation (“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association (“Lender”).


R E C I T A L S:


A.Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of PINNACLE BANK, a Tennessee banking corporation with
its principal banking offices in Nashville, Tennessee.


B.The Borrower and Lender are party to a Loan Agreement dated as of March 29,
2016 (as amended, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof including pursuant to that certain First
Amendment to Loan Agreement dated March 27, 2017, the Second Amendment dated as
of April 26, 2017, the Third Amendment dated as of March 28, 2018, the Fourth
Amendment dated as of April 26, 2018, the Fifth Amendment dated as of April 25,
2019, and the Sixth Amendment dated as of July 1, 2019 “Original Agreement”).


C.The parties hereto desire to amend and modify the Original Agreement in
accordance with the terms and subject to the conditions set forth in this
Seventh Amendment.


D.Capitalized terms not otherwise defined in this Seventh Amendment shall have
the meanings respectively ascribed to them in the Original Agreement.


NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:


A G R E E M E N T:


Section 1.AMENDMENTS TO THE ORIGINAL AGREEMENT.


1.1  Definition (Section 1.1). The definition of “Maturity Date” as set forth in
Section 1.1 of the Credit Agreement is amended in its entirety to read as
follows: “Maturity Date” means July 24, 2020.


1.2 Entity Divisions (Section 1.4). Section 1 of the Credit Agreement is amended
by adding the following Section 1.4 thereto:


1.4 Entity Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent



--------------------------------------------------------------------------------



Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.


1.3 LIBOR Replacement (Section 2.7.3). Section 2.7.3 of the Credit Agreement is
amended in its entirety to read as follows:


2.7.3 Unascertainable Interest Rate. If Lender has determined that (a) the rate
index described in Section 2.1,above (“LIBOR”) is no longer available, either
because (i) LIBOR is not being quoted or published, (ii) any relevant agency or
authority has announced that LIBOR will no longer be published or is no longer
representative, or (iii) any similar circumstance exists such that LIBOR has
become unavailable or ceased to exist, or (b) similar loans are being documented
with a replacement rate to LIBOR, Lender may, in its discretion, replace LIBOR
with a replacement rate (which may include a successor index and a spread
adjustment), taking into consideration any selection or recommendation of a
replacement rate by any relevant agency or authority and evolving or prevailing
market conventions. In connection with the selection and implementation of any
such replacement rate, Lender may make any technical, administrative or
operational changes that Lender decides may be appropriate to reflect the
adoption and implementation of such replacement rate. Lender does not warrant or
accept any responsibility for the administration or submission of, or any other
matter related to, LIBOR or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation whether any
such alternative, successor or replacement rate will have the same value as, or
be economically equivalent to, LIBOR.


Section 2.REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and
warrants to Lender as of the date hereof as follows:


(i)No Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from the amendments contemplated hereby, in each case, after taking into account
the amendments contemplated by this Amendment.


(ii)The execution, delivery and performance by the Borrower of this Seventh
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Agency) in
order to be effective and enforceable.


(iii)This Seventh Amendment and the other Transaction Documents (as amended by
this Seventh Amendment) constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws relating to or limiting creditors’
rights or equitable principles generally.


(iv)All of the representations and warranties of Borrower in the Original
Agreement are true and correct as of the date hereof, after giving effect to the
updates to the Disclosure Schedule delivered in connection with the



--------------------------------------------------------------------------------



execution of this Seventh Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date.


(v)Borrower’s obligations under the Original Agreement and under the other
Transaction Documents are not subject to any defense, counterclaim, set-off,
right to recoupment, abatement or other claim.


Section 3.ADDITIONAL TERMS.


3.1Acknowledgement of Indebtedness under Agreement. Borrower acknowledges and
confirms that, as of the date hereof, Borrower is indebted to Lender, without
defense, setoff, or counterclaim, in the aggregate principal amount of ZERO AND
00/100 DOLLARS ($-0-) under the Original Agreement.


3.2The Agreement. On and after the Effective Date: (i) each reference in the
Original Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import shall mean and be a reference to the Original Agreement as
amended hereby, (b) each reference to the Original Agreement in all Transaction
Documents shall mean and be a reference to the Original Agreement, as amended
hereby, and (c) this Seventh Amendment shall be deemed a “Transaction Document”
for the purposes of the Original Agreement.


3.3Seventh Amendment and Original Agreement to be Read Together. This Seventh
Amendment supplements and is hereby made a part of the Original Agreement, and
the Original Agreement and this Seventh Amendment shall from and after the
Effective Date be read together and shall constitute one agreement. Except as
otherwise set forth herein, the Original Agreement shall remain in full force
and effect.


3.4Acknowledgements. Borrower acknowledges that (i) it has been advised by
counsel of its choice of law with respect to this Seventh Amendment, the
Original Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, (ii) any waiver of Borrower set forth herein
has been knowingly and voluntarily made, and (iii) the obligations of Lender
hereunder shall be strictly construed and shall be expressly subject to
Borrower’s compliance in all respects with the terms and conditions of the
Original Agreement as amended by this Seventh Amendment.


3.5No Waiver. The execution, delivery and effectiveness of this Seventh
Amendment shall not operate as a waiver of any Event of Default (including
without limitation any Events of Default existing on the date hereof, if any),
nor operate as a waiver of any right, power or remedy of Lender (including
without limitation any rights, powers or remedies of Lender with respect to any
Events of Default existing on the date hereof, if any), nor, except to the
extent the Original Agreement is expressly amended by this Seventh Amendment,
constitute a waiver of, or consent to any departure from, any provision of the
Original Agreement, or any of the other Transaction Documents.


3.6No Novation. The terms and conditions of the Original Agreement are amended
as set forth in this Seventh Amendment. It is expressly understood and
acknowledged that nothing in this Seventh Amendment shall be deemed to cause or
otherwise give rise to a novation of the indebtedness contemplated in the
Original Agreement. All “Borrower’s Liabilities” under the Original Agreement
shall in all respects be continuing and this Seventh Amendment shall not



--------------------------------------------------------------------------------



be deemed to evidence or result in a novation or repayment and re-borrowing of
such “Borrower’s Liabilities.”


Section 4.CONDITIONS PRECEDENT. The amendments set forth in SECTION 1 above
shall become effective as of the date (the “Effective Date”) on which each of
the following conditions shall have been satisfied: (i) Borrower and Lender
shall have received one or more counterparts of this Seventh Amendment duly
executed and delivered by the other; (ii) Lender shall have received payment
from Borrower, in immediately available funds, of a fee equal to $28,125 for the
period from April 25 – July 24, 2020; and (iii) Lender shall have received from
Borrower, a copy, certified by the Secretary or Assistant Secretary of Borrower,
of its Board of Directors’ resolutions authorizing the execution, delivery, and
performance, respectively, of this Seventh Amendment and any other documents to
be executed, delivered, or performed in connection with this Seventh Amendment.


Section 5.RELEASE. Borrower, for itself and its successors and assigns, does
hereby fully, finally and unconditionally release and forever discharge, and
agrees to hold harmless, Lender and each of its equity holders and affiliates,
and their respective agents, advisors, managers, parents, subsidiaries,
attorneys, representatives, employees, officers and directors, and the
successors, assigns, heirs and representatives of each of the foregoing, from
any and all debts, claims, counterclaims, setoffs, obligations, damages, costs,
attorneys’ fees and expenses, suits, demands, liabilities, actions, proceedings
and causes of action, in each case whether known or unknown, contingent or
fixed, direct or indirect and of whatever kind, nature or description, and
whether in law or in equity, under contract, tort, statute or otherwise, that
Borrower has heretofore had or now or hereafter can, shall or may have by reason
of any act, omission or thing whatsoever done or omitted to be done on or prior
to the Effective Date arising out of, connected with or related in any way to
this Seventh Amendment, the Original Agreement, the other Transaction Documents,
the transactions described therein, the Loan, Lender’s administration thereof,
or the financing or banking relationships of Borrower with Lender.


Section 6.Miscellaneous. This Seventh Amendment may be executed by facsimile and
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. This Seventh Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]






EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS
SEVENTH AMENDMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS SEVENTH AMENDMENT AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER
ACKNOWLEDGES THAT (a) IT HAS READ



--------------------------------------------------------------------------------



AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER
HAS BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND IS A MATERIAL
INDUCEMENT FOR LENDER TO ENTER INTO THIS SEVENTH AMENDMENT AND THE TRANSACTION
DOCUMENTS, AND (c) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.


IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed and delivered as of the day and year first above written.


PINNACLE FINANCIAL PARTNERS, INC.
By: /s/ Harold R. Carpenter
Name: Harold R. Carpenter
Title: Executive Vice President and Chief Financial Officer
U.S. BANK NATIONAL ASSOCIATION
By: /s/ John ‘Chris’ C. Cavacini
Name: John ‘Chris’ C. Cavacini
Title: Senior Vice President


